 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   JESSICA URBAN
 6 Department of Justice, Trial Attorney
   United States Department of Justice, Criminal Division
 7 Child Exploitation & Obscenity Section
   1400 New York Avenue, N.W.
 8 Washington, D.C. 20005

 9 Attorneys for Plaintiff
   United States of America
10

11
                                IN THE UNITED STATES DISTRICT COURT
12
                                   EASTERN DISTRICT OF CALIFORNIA
13

14   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-44 MCE
15                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
16                         v.                           ORDER
17   KEITH WILLETTE,                                    DATE: December 11, 2019
                                                        TIME: 10:00 a.m.
18                               Defendant.             COURT: Hon. Morrison C. England, Jr.
19

20                                              STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.     By previous order, this matter was set for status on December 11, 2019.

24          2.     By this stipulation, defendant now moves to continue the status conference until January

25 23, 2020, and to exclude time between December 11, 2019, and January 23, 2020, under Local Code T4.

26          3.     The parties agree and stipulate, and request that the Court find the following:

27                 a)      The government has represented that the discovery associated with this case

28          includes almost 10,000 pages of discovery, in addition to audio-recordings, and images of

                                                        1
30
 1       multiple electronic devices. All of this discovery has been either produced directly to counsel

 2       and/or made available for inspection and copying.

 3              b)      Counsel for defendant desires additional time to consult with their client, to

 4       review the current charge, to continue to review the discovery, including the electronic images,

 5       to research and consider pretrial motions, and to conduct further investigation, including

 6       speaking with witnesses, and research related to the charge, and otherwise prepare for trial.

 7              c)      Counsel for defendant believes that failure to grant the above-requested

 8       continuance would deny him the reasonable time necessary for effective preparation, taking into

 9       account the exercise of due diligence, and continuity of counsel.

10              d)      The government does not object to the continuance.

11              e)      Based on the above-stated findings, the ends of justice served by continuing the

12       case as requested outweigh the interest of the public and the defendant in a trial within the

13       original date prescribed by the Speedy Trial Act.

14              f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15       et seq., within which trial must commence, the time period of December 11, 2019 to January 23,

16       2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17       T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18       of the Court’s finding that the ends of justice served by taking such action outweigh the best

19       interest of the public and the defendant in a speedy trial.

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

                                                       2
30
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 12, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ROSANNE L. RUST
 9                                                           ROSANNE L. RUST
                                                             Assistant United States Attorney
10

11
     Dated: December 12, 2019                                /s/ JEROME PRICE
12                                                           JEROME PRICE
13                                                           Assistant Federal Defender for
                                                             Defendant
14                                                           KEITH WILLETTE

15

16

17                                                   ORDER

18          The Court adopts the stipulation of the parties as its order. However, due to the unavailability of

19 the Court, the new status conference shall be set on April 23, 2020, at 10:00 a.m. in Courtroom 7. The

20 parties are encouraged to file a Notice of Exclusion of Time if amenable and applicable. For time
21 sensitive matters, the parties are directed to email the Courtroom Deputy Clerk to seek a hearing before

22 another District Judge.

23          IT IS SO ORDERED.

24          Dated: December 20, 2019

25

26
27

28

                                                         3
30
